Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 04/22/2022 havingclaims 1-8 pending and presented for examination.
Election/Restrictions
Examiner and applicant representative Michael  Bartholomew discussed the election and restriction of claims 1, 5, 9 and 20. Applicant representative elected claims 1-8 for the prosecution of the instant application. Claims  9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected, as claims 9 and 14 are distinct invention. 
Priority
2.  	Application filed on 02/23/2021 is a CON of 16/517,087 07/19/2019 PAT 10938733 are acknowledged.
Drawings
3.  	The drawings were received on 02/23/2021 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 02/23/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 02/23/2021 is accepted by the examiner
Double Patenting
4.1.	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
 		Claims 1,5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14, 19 of US 10938733 B2 (Hereinafter “Ganeshan”).  
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub US 20100246478 A1 to LIU u et al (hereinafter LIU) further view of US PG Pub US 20100131670 A1 to Ishi u et al (hereinafter Ishi).
 	As per claim 1, LIU teaches a method comprising: receiving, by at least one user equipment, data and first information indicating relay information corresponding to retransmission of the data by a relay user equipment (para [0045-0046]  mobile station receives data and map information from the relay station), wherein the at least one user equipment is within a predetermine group of user equipments or outside of the predetermined group of user equipments (para [0045-0046], fig. 1, the mobile station 1 is part of the one of the group of mobile station within the area of relay station RS), the first information comprises a relay identifier, an indication that retransmission of the data is based on feedback received by the relay user equipment (para [0045-0046]   fig .4, the information includes the relay information from the relay station, indication to send NACK or Ack to the mobile station, retransmission is based on the NACK feedback from the mobile station), an indication that retransmission of the data is based on a multi-hop count ( para [0045-0046]  fig .4, the information includes the relay information from the relay station, indication to send NACK or Ack to the mobile station, retransmission is based on the NACK feedback from the mobile station, and indication that the transmission is in a multihop which includes RS1 and RS2, wher), an indication for the relay user equipment to transfer the data from a receiver buffer to a transmit buffer and to retransmit the data from the transmit buffer ( para [0045-0046]  transmitting an indication to the relay station to transmit the data from the relay stored on the device to transmit the data to the receiver side device memory which is stored in the mobile station), an indication for the relay user equipment to retransmit the data to an indicated destination node, or some combination thereof (para [0045-0046]  mobile station sends an indication NACK to transmit the remaining data to retransmit because the mobile station cloulnt receive the data); and receiving, by the at lehast one user equipment, second information indicating a remaining packet delay budget (para [0045-0046]  fig. 4, mobile station receives the HARQ burst remaining in the relay station which is the second information to be transmitted from the relay station).
 	Ishi teaches receiving, by at least one user equipment, data and first information indicating relay information (para [0076],, mobile station receives the relay station address from the relay station when communicating). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of LIU by receiving, by at least one user equipment, data and first information indicating relay information as suggested by Ishi, this modification would benefit   LIU for improve throughput, energy efficiency in a mobile communication using a relay device.
	As per claim 2, LIU, Ishi teaches the method of claim 1, wherein the remaining packet delay budget comprises a time to live configuration for packet reception (para [0076] comprises a time to live configuration for packet reception).
	As per claim 3, LIU, Ishi teaches the method of claim 1, wherein the first information comprises a relay flag (para [0076], comprises the a relay flag).
	As per claim 4, LIU, Ishi teaches the method of claim 1, further comprising receiving feedback resource and timing information to carry feedback corresponding to a data transmission ((para [0076], comprises the timing information such as the time to live for data transmission) .
	As per claim 5, LIU  teaches the an apparatus comprising: a receiver that: receives, by at least one user equipment, data and first information indicating relay information corresponding to retransmission of the data by a relay user equipment ( para [0045-0046]  mobile station receives data and map information from the relay station), wherein the at least one user equipment is within a predetermine group of user equipments or outside of the predetermined group of user equipments (para [0045-0046]   fig. 1, the mobile station 1 is part of the one of the group of mobile station within the area of relay station RS), the first information comprises a relay identifier, an indication that retransmission of the data is based on feedback received by the relay user equipment (para [0045-0046]   fig .4, the information includes the relay information from the relay station, indication to send NACK or Ack to the mobile station, retransmission is based on the NACK feedback from the mobile station), an indication that retransmission of the data is based on a multi-hop count (( para [0045-0046]  fig .4, the information includes the relay information from the relay station, indication to send NACK or Ack to the mobile station, retransmission is based on the NACK feedback from the mobile station, and indication that the transmission is in a multihop which includes RS1 and RS2, wher), an indication for the relay user equipment to transfer the data from a receiver buffer to a transmit buffer and to retransmit the data from the transmit buffer (para [0045-0046]   transmitting an indication to the relay station to transmit the data from the relay stored on the device to transmit the data to the receiver side device memory which is stored in the mobile station), an indication for the relay user equipment to retransmit the data to an indicated destination node, or some combination thereof (para [0045-0046]   mobile station sends an indication NACK to transmit the remaining data to retransmit because the mobile station cloulnt receive the data); and receives, by the at least one user equipment, second information indicating a remaining packet delay budget ( para [0045-0046]  fig. 4, mobile station receives the HARQ burst remaining in the relay station which is the second information to be transmitted from the relay station). 20100246478
 	Ishi teaches receiving, by at least one user equipment, data and first information indicating relay information (para [0076],, mobile station receives the relay station address from the relay station when communicating). 
	As per claim 6, LIU, Ishi teaches the apparatus of claim 5, wherein the remaining packet delay budget comprises a time to live configuration for packet reception (para [0076] comprises a time to live configuration for packet reception)..
	As per claim 7, LIU, Ishi teaches the apparatus of claim 5, wherein the first information comprises a relay flag (para [0076], comprises the a relay flag).
	As per claim 8, LIU, Ishi teaches the apparatus of claim 5, wherein the receiver receives feedback resource and timing information to carry feedback corresponding to a data transmission ((para [0076], comprises the timing information such as the time to live for data transmission).
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US US 20190052436 A1 US 20150222542 A1 US 20160164816 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467